DECISION
It appearing to this Court, after testimony of the parties taken in open court,
*121. That the plaintiff is, by decree of the High Court of American Samoa, the sole and supreme head of the Mauga family.
2. That the title of all the land Fatamafuti is, by decree of the said High Court, in Mauga.
3. That the said Mauga has the right of immediate possession to the land Fatamafuti.
4. That the defendant is occupying a part of said land, not under a written lease, but by sufferance only.
5. That defendant claims a right of possession as a descendant of Mauga Taufasau who is no longer a holder of the name Mauga, and by permission of Mauga Moimoi.
6. That there are no elements of a title to said land by adverse possession in the defendant.
IT IS ORDERED, ADJUDGED AND DECREED
1. That the title of all the land Fatamafuti is in the name Mauga, now held by the plaintiff and that he has the right of immediate possession in and to said land.
2. That the defendant is a trespasser on said land, having neither title or right to possession.
3. That defendant and those claiming under him be evicted from said land Fatamafuti.
4. That all houses and buildings erected by the defendant on said land is in the name Mauga together with all growing crops.
5. That upon defendants failure to vacate said premises upon the service of a copy of this decree, he will be in contempt of court.